This writ of error was taken to a judgment awarding $7,000.00 as compensatory damages for personal injuries caused by a collision of an automobile with a street car.
Upon a full consideration of the entire record the judgment is manifestly excessive in amount. If the plaintiff below within thirty days after mandate filed enters a remittitur of $3,000.00, the judgment will stand affirmed for the remainder of $4,000.00. Otherwise the judgment will stand reversed for a new trial. 25 Fla. 394; A. C. L. v. Scott, 102 South. Rep. 828.
It is so ordered.
WEST, C. J., AND WHITFIELD, ELLIS, BROWNE AND TERRELL, J. J., concur.